Appeal by defendant from a judgment of the Supreme Court, Westchester County (Reilly, J.), rendered February 28,1980, convicting him of attempted murder in the second degree and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review, inter alia, the denial, after a hearing, of defendant’s motion to suppress evidence. Judgment affirmed. Defendant’s assertions as to assigned trial counsel’s failure to heed his request to interpose an insanity defense, being raised for the first time on appeal, is matter dehors this record and possibly the subject of an application pursuant to CPL 440.10. Mollen, P. J., Titone, Weinstein and Rubin, JJ., concur.